DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 5/12/2022, in which claims 176, 177, 185, 186 and 188 were cancelled, claims 166, 173, 174, 178 and 181 was amended, and claims 189-219 were newly added.  Claims 166, 170-175, 178-184, 187 and 189-219 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2/10/2022 is acknowledged.
Claims 166 and 170-175, 178-184, 187 and 189-219 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.62/815,173, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/815,173 fails to provide support for the claimed method, where the protospacer adjacent motif is 5’-NTTN-3’.  Application No. 62/815,173 fails to provide support for the sequence of SEQ ID NO: 181.  Figure 8 of the provisional application does not show the bottom panel of instant Figure 8, which contains the sequence of SEQ ID NO: 181.
The disclosure of the prior-filed application, Application No. 62/855,739 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/855,739 fails to provide support for the claimed method, where the protospacer adjacent motif is 5’-NTTN-3’.  Application No. 62/855,739 fails to provide support for the sequence of SEQ ID NO: 181.  Figure 8 of the provisional application does not show the bottom panel of instant Figure 8, which contains the sequence of SEQ ID NO: 181.
Claims 166 and 170-175, 178-184, 187 and 189-219 have an effective filing date of September 27, 2019, which is the filing date of Application No. 62/907,422.

Specification
The substitute specification filed 5/12/2022 has been entered.

The disclosure is objected to because of the following informalities:
At paragraph [0002], the name of the ASCII text file is missing the .txt extension.  
Appropriate correction is required.

Double Patenting (Warning)
Applicant is advised that should claims 183, 184, 190, 191, 192, 193, 194, 195, 196, 173 and 174 be found allowable, claims 207, 208, 211, 212, 213, 214, 215, 216, 217, 218 and 219, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The claim dependencies and wording of the claims are identical.  Thus, the scope of each pair of claims is identical.

Response to Arguments - 35 USC § 101
The rejection of claims 176, 177, 186 and 188 under 35 U.S.C. 101 is moot in view of Applicant’s cancellation of the claims in the reply filed 5/12/2022.
	The rejection of claims 166, 171, 172, 178 and 181 under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a new rejection, necessitated by the addition of new claim 209 in the reply filed 5/12/2022.
Claim 209 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 209 depends from claim 166 and recites, “wherein the polypeptide is 100% identical to SEQ ID NO: 126.”  Claim 166 requires “a polypeptide comprising an amino acid sequence that is at least 99% identical to the amino acid sequence set forth in SEQ ID NO: 120.”  The sequence of SEQ ID NO: 126 is 27% identical to the sequence of SEQ ID NO: 120.  See the alignment in Appendix A.  Accordingly, the sequence of SEQ ID NO: 126 does not fall within the scope of the independent claim, and the dependent claim no longer includes all of the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 166, 170-175, 178-184, 187, 189-196, 207, 208 and 210-219 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection was made as a scope of enablement rejection in the Office action mailed 3/1/2022.  The enabled scope has been deleted from the claim.  Thus, the rejection has been rewritten as a total lack of enablement.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims are drawn to a method of editing a gene.  The  method comprises the step of “contacting a eukaryotic cell comprising the gene with: a) a polypeptide comprising an amino acid sequence that is at least 99% identical to the amino acid sequence set forth in SEQ ID NO: 120, or a nucleic acid encoding the polypeptide; and b) a recombinant guide RNA, or an expression vector encoding the recombinant guide RNA, wherein the guide RNA comprises a guide sequence that hybridizes to a target sequence of a complementary strand of the gene, wherein a protospacer adjacent motif (PAM) is immediately 5’ of the target sequence of the non-complementary strand of the gene, wherein the PAM is 5’-NTTN-3’, wherein T is thymine and N is any nucleotide.”  Dependent claims 196 and 217 limit the PAM to 5’-VTTN-3’, wherein N is any nucleotide and V is selected from adenine, cytosine, and guanine.  The nature of the invention is complex int hat a polypeptide with at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 120 must be capable of functioning with a guide nucleic acid to target a sequence of a complementary strand of the gene, where the non-complementary strand contains a PAM immediately 5’ of the target sequence, where the PAM is 5’-NTTN-3’ or 5’-VTTN-3’.
	Breadth of the claims: The claims specifically require the use of a 5’-NTTN-3’ PAM or 5’-VTTN-3’, where N is any nucleotide, and where V is A, C or G by any protein sequence of at least 99% identity to SEQ ID NO: 120.  
	Guidance of the specification and existence of working examples:  Figure 6L shows that SEQ ID NO: 120 is also referred to as Cas12J_10000286_53.  Figure 6O shows that SEQ ID NO: 120 is also referred to as Cas12J_10000506_8.  Paragraph [00121] of the specification indicates that Cas12J_10000286_53 and Cas12J_10000506_8 are also referred to as CasΦ-8.
The specification generally envisions Cas12J proteins defined by percent identity to the amino acid sequences of Cas12J_10000286_53 (e.g., paragraphs [00135]).
The specification envisions the creation of a Cas12J protein variant that lacks cleavage activity and is catalytically dead (e.g., paragraph [0143]).  The specification teaches that a substitution of Asp at position 413 of Cas12J_339830 of Fig. 6D results in a catalytically dead Cas12J (dCas12J) polypeptide (e.g., paragraph [00145]).  The specification envisions the creation of catalytically dead Cas12J_10000286_53 or Cas12J_10000506_8 by mutating Asp 369 of this polypeptide (e.g., paragraph [00156]).  The specification does not teach how to make a Cas12J protein that cleaves only one strand.
Aside from the portions of the disclosure referenced above, the specification does not provide any further discussion or exemplification using the sequence of SEQ ID NO: 120.  No evidence is presented in the disclosure that the protein of SEQ ID NO: 120 uses a 5’-NTTN-3’ or 5’-VTTN-3’ PAM sequence on the non-complementary strand of the gene and immediately 5’ of the target sequence.
The sequence of instant SEQ ID NO: 126 is 99% identical to instant SEQ ID NO: 112.  See the alignment in Appendix I, mailed 3/1/2022.  SEQ ID NO: 112 is shown in Fig. 6D and is also referred to as Cas12J_3339380, CasΦ-3, and ortholog #3 (e.g., paragraphs [00116] and [00127]).  The specification teaches that ortholog #3 has a PAM sequence on the non-complementary strand of VTTB, where V is G, A or C, and where B is T, C or G (e.g., paragraph [00213]; Fig. 13A).  The specification teaches that suitable PAMs for ortholog #3 include GTTT, GTTC, GTTG, ATTT, ATTC, ATTG, CTTT, CTTC, CTTG, or NTTN (e.g., paragraph [00213]).  Based upon the analysis of ortholog #3, the specification suggests that “in some cases (e.g., when Cas12J-3339380 – also referred to herein as ‘ortholog #3’ – described herein is used), the PAM sequence of the non-complementary strand is 5’-VTTB-3’ wherein V is G, A, or C and where B is T, C, or G) – see, e.g., Fig. 13A.”  Thus, the specification suggests that based on the analysis of ortholog #3, all Cas12J proteins may use ta 5’-NTTN-3’ PAM sequence.  The specification does not provide evidence that all disclosed orthologs, including SEQ ID NO: 120, make use of this PAM sequence.
The guide RNA of SEQ ID NO: 181 is present in Fig. 8, where it is disclosed as a guide RNA sequence of Cas12J_10000286 (i.e., SEQ ID NO: 120).  
	Predictability and state of the art:  The state of the art was underdeveloped with regard to CRISPR Cas12J proteins and their cognate guide RNAs.  The Cas12J subtype of CRISPR system was a recent discovery relative to the effective filing date of the instant application. See Cheng et al (US Patent Application Publication No. 2020/0299659 A1, effective date of May 16, 2018, cited as reference 15 on the IDS filed 8/16/2021), and Lai et al (WO 2019/214604 A1, cited as reference 9 on the IDS filed 8/16/2021, as evidenced by the machine translation, printed as pages 1-64 on 2/17/2022, and the priority document, which is Application Number CN 2018104266661, filed 5/7/2018, pages 1-117, printed on 2/17/2022).  Due to the underdeveloped state of the art with regard to Cas12J specifically, other CRISPR art is considered in addition to the abovementioned art to evaluate the predictability of the invention.
The prior art teaches that the PAM sequence recognized by a Cas protein, such as Cas9, must be determined experimentally for each protein variant (Karvelis et al. Methods, Vol. 121-122, pages 3-8, March 24, 2017, cited in a prior action; e.g., Abstract).  The prior art teaches that orthologs of a single type of Cas protein, such as Cas9, do not all share a common PAM sequence (Seebeck et al. US Patent Application Publication No. 2019/0249200 A1, cited in a prior action; e.g., Table A and Fig. 1).  Cheng et al (US Patent Application Publication No. 2020/0299659 A1, effective date of May 16, 2018 cited as reference 15 on the IDS filed 8/16/2021) teach a Type III-E CRISPR-Cas system including a Cas effector protein of SEQ ID NO: 318, which comprises a sequence that is 100% identical to instant SEQ ID NO: 120.  See the alignment in Appendix V, mailed 3/1/2022.  Cheng et al teach that these Type III-E CRISPR-Cas proteins (Cas12J of the instant disclosure) do not have a prominent protospacer adjacent motif (PAM) adjacent to depleted targets (e.g., paragraphs [0064] and [0228]; Fig. 12).  Cheng et al teach that PAM recognition may be achieved by substituting amino acid residues that recognize the PAM with different amino acid residues (e.g., paragraph [0112]; ‘489 provisional at the last full paragraph of page 35).  In the context of amino acid substitution, Cheng et al state, “In some embodiments, the CRISPR enzymes can recognize, e.g., 5’-NGG-3’, 5’-YG-3’, 5’-TTTN-3’, or 5’-YTN-3’ PAM, wherein “Y” is a pyrimidine and “N” is any nucleobase.”  See the last full paragraph at page 35 of the ‘489 provisional application.  However, Cheng et al do not teach the residues that contact that PAM, or which amino acids provide for PAM recognition of 5’-TTTN-3’, for example.  Thus, one of skill in the art as of the effective filing date of the claimed invention would have understood the unpredictability in extrapolating the PAM sequence used by one Cas protein to another Cas protein even among orthologs, such as Cas12J orthologs as presently claimed.
	The post-filing art provides an analysis of Cas12j3 structure and PAM recognition (Carabias et al. Nature Communications, Vol. 12, 4476, printed as pages 1-12, and 1/17-17/17 of Supplementary Information, July 2021, cited in a prior action).  By visual inspection, Cas12j3 of Carabias et al appears to be ortholog 3# of the instant disclosure.  See supplementary Fig. 1.  By visual inspection, Cas12j8 of Carabias et al appears to be instant SEQ ID NO: 120.  Carabias et al teach that Q123 of Cas12j3 builds an intricate network of polar interactions with dA-3 and dA-2 in the target strand (T-strand), and dT+3 in the non-target strand (NT-strand) of the PAM (e.g., paragraph bridging pages 3-4; Fig. 4b; Supplementary Fig. 6).  Carabias et al teach that Q123A and Q197A mutations of Cas12j3 result in about a 90% reduction in activity based upon a lack of PAM recognition (e.g., paragraph bridging pages 4-5).  In the alignment shown by Carabias et al in Supplementary Fig. 1, it can be seen that Cas12j8 contains an alanine residue at the position aligned with Q123 of Cas12j3.  See the alanine residue at position 121 of instant SEQ ID NO: 120.  Thus, the post-filing evidence supports the inability of the protein of SEQ ID NO: 120 to recognize the 5’-NTTN-3’ or 5’VTTN-3’ PAM as presently claimed.  Without knowledge provided by the post-filing art, one would not have known which residues of SEQ ID NO: 120 were important for PAM recognition and would have had no guidance in the prior art as to what amino acid substitution(s) would provide the claimed PAM recognition activity.  Thus, it would have been unpredictable to use a protein that is at least 99% identical to the sequence of instant SEQ ID NO: 120 to recognize a 5’-NTTN-3’ PAM or 5’-VTTN-3’ PAM.
	Amount of experimentation necessary: A large quantity of experimentation would have been required to carry out the full scope of the invention.  First, one would be required to carry out an experiment to determine the native PAM, if any, for the sequence of SEQ ID NO: 120.  Next, one would be required to determine what amino acid residues can be substituted to result in a 5’-NTTN-3’ PAM.  This type of experimentation would require a large amount of inventive effort due to the lack of knowledge regarding the residues important for PAM recognition of 5’-NTTN-3’ or 5’-VTTN-3’ in Cas12J proteins, and specifically in SEQ ID NO: 120.  
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 166, 170-175, 178-184, 187, 189-196, 207, 208 and 210-219 are not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
The response notes that the previous rejection indicated that the claims were not enabled for any protein with at least 90% identical to SEQ ID NO: 120.  The response asserts that the amendment of the claims to require a protein at least 99% identical to SEQ ID NO: 120 overcomes the rejection of record, in combination of the amendment to limit the guide nucleic acid to guide RNA.
This argument is not found persuasive.  Sequences at least 99% identical to SEQ ID NO: 120 fall within the scope of sequences at least 90% identical to SEQ ID NO: 120 that are not enabled for the reasons made of record in the prior action.  A sequence 100% identical to SEQ ID NO: 120 is not enabled for the reasons made of record in the prior action. The disclosure does not provide evidence that the protein of SEQ ID NO: 120 is capable of recognizing the 5’-NTTN-3’ or 5’-VTTN-3’ PAM sequence.  The state of the art was underdeveloped, and unpredictable.  Cheng et al (US Patent Application Publication No. 2020/0299659 A1, effective date of May 16, 2018 cited as reference 15 on the IDS filed 8/16/2021) teach a Type III-E CRISPR-Cas system including a Cas effector protein of SEQ ID NO: 318, which comprises a sequence that is 100% identical to instant SEQ ID NO: 120.  See the alignment in Appendix V, mailed 3/1/2022.  Cheng et al teach that these Type III-E CRISPR-Cas proteins (Cas12J of the instant disclosure) do not have a prominent protospacer adjacent motif (PAM) adjacent to depleted targets (e.g., paragraphs [0064] and [0228]; Fig. 12).  Furthermore, the post-filing art teaches the importance of a particular amino acid residue for PAM recognition, which is not conserved in SEQ ID NO: 120.  See the discussion in the rejection regarding the Carabias et al. (2021) reference.
Thus, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 166, 170-174, 179-184, 187, 189-194, 196, 207, 208 and 210-219 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150, 160, 161, 164, 169, 185, 186, 188, 190, 191, 193 and 194 of copending Application No. 17/229,272 (hereinafter the ‘272 application) in view of Chen et al (US Patent Application Publication No. 2016/0298134 A1, cited in a prior action), and Murthy et al (WO 2017/053312 A1).  This is a new rejection, necessitated by the amendment filed 5/12/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 169 of the ‘272 application is drawn to a cell comprising the composition of claim 150.  Claim 150 is drawn to a composition comprising a) a polypeptide, or a nucleic acid comprising a nucleotide sequence encoding the polypeptide, wherein the amino acid sequence of the polypeptide is at least 95% identical to SEQ ID NO: 120; and b) a guide RNA comprising: i) a first region comprising a guide sequence that hybridizes to a target sequence; and ii) a second region that binds the polypeptide, wherein the first region is heterologous to the second region; and c) a target double-stranded DNA comprising: i) the target sequence; and ii) a protospacer adjacent motif (PAM), wherein said PAM is adjacent to the target sequence.  Claim 150 of the ‘272 application does not specify that the PAM is 5’-NTTN-3’, wherein T is thymine and N is any nucleotide.  However, claim 168 of the ‘272 application depends from claim 150 and specifies that the PAM present in the target nucleic acid comprises the sequence 5’-NTTN-3’, wherein N is any nucleotide and T is thymine.  Claim 169 of the ‘272 application does not specify that the cell is a eukaryotic cell.  However, dependent claim 188 specifies that the cell is a human cell.  Because the only active step in the presently claimed method is contacting a cell with the polypeptide and recombinant guide nucleic acid, or nucleic acid encoding the polypeptide and guide nucleic acid, the claimed cell of the conflicting application is not patentably distinct.  Once the components are in the cell, they will necessarily act to edit the target gene.  Accordingly, claims 166, 172, 187, 190, 196, 210, 211 and 217  are not patentably distinct from the claims of the ‘272 application.
Claim 190 of the ‘272 application limits the cell to a T cell.  Thus, instant claims 194 and 215 are not patentably distinct from the claims of the ‘272 application.
Claim 191 of the ‘272 application limits the cell to a stem cell, a pluripotent stem cell, an induced pluripotent stem call, and a hematopoietic stem cell.  Thus, instant claims 193 and 214 are not patentably distinct from the claims of the ‘272 application.
Claim 194 of the ‘272 application specifies that the cell is ex vivo.  Thus, instant claim 170 is not patentably distinct from the claims of the ‘272 application.
Claim 193 of the ‘272 application specifies that the cell is in vivo.  Thus, instant claim 171 is not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not specify that the guide nucleic acid is a guide RNA comprising a sequence at least 90% identical to the sequence of SEQ ID NO: 181.  However, claim 160 of the ‘272 application depends from claim 150 and specifies that the recombinant guide RNA comprises a sequence at least 95% identical to the sequence of SEQ ID NO: 181.  Accordingly, claims 173, 174, 218 and 219 are not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not specify that a nuclear localization signal (NLS) is fused to the N terminus, the C terminus or both termini of the polypeptide.  However, claim 161 of the ‘272 application depends from claim 150 and requires this limitation.  Thus, instant claim 175 is not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not require a donor template or additional guide nucleic acid.  However, claim 164 of the ‘272 application depends from claim 150 and requires the composition to comprise “a DNA donor template, an additional recombinant guide.”  Thus, instant claims 179 and 180 are not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not require an adenoviral associated viral vector encoding the polypeptide and/or the recombinant guide nucleic acid.  However, claim 186 of the ‘272 application depends from claim 150 and requires an adeno-associated viral (AAV) vector that comprises the nucleic acid encoding the polypeptide.  Further, claim 187 of the ‘272 application depends from claim 186 and requires the AAV vector to encode the guide RNA.  Thus, instant claims 181, 182 and 216 are not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not require a lipid nanoparticle.  However, claim 185 of the ‘272 application depends from claim 150 and requires the composition to comprise a lipid nanoparticle.  Accordingly, instant claims 183 and 207 are not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not specify that the nucleic acid encoding the polypeptide is messenger RNA (mRNA).  However, Chen et al teach it is within the skill of the art to contact a cell with mRNA encoding a Cas polypeptide (e.g., paragraphs [0006], [0013], [0014], [0064] and [0067]).  It would have been obvious to use mRNA as the nucleic acid in the composition present in the cell of the ‘272 application in order to provide a specific form of nucleic acid for the composition, where the nucleic is known to be suitable for introduction into a cell for expression of a Cas polypeptide.  Thus, instant claims 184 and 208 are not patentably distinct from the claims of the ‘272 application.
The claims of the ‘272 application do not limit the cell type to a plant cell, a post-mitotic cell, or a myoblast.  However, Murthy et al teach it is within the skill of the art to use a complex comprising a site-directed DNA modifying polypeptide and guide RNA in a plant cell, a neuron, or a myoblast (e.g., paragraphs [0300] and [0302]).  One would have been motivated to expand the repertoire of cells used in the method.  Accordingly, claims 189, 191, 192, 212 and 213 are not patentably distinct from the claims of the ‘272 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 172-175, 179, 180, 183, 187, 189-194, 196, 207, 210-215 and 217-219 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-153, 155, 156, 158, 160 and 161 of copending Application No. 17/308,572 (hereinafter the ‘572 application) in view of Murthy et al (WO 2017/053312 A1).  This is a new rejection, necessitated by the amendment filed 5/12/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 150 of the ‘572 application is drawn to a method comprising “a) contacting a cell comprising a nucleic acid to: i. a polypeptide comprising a single RuvC active site capable of both cleaving DNA and binding crRNA, and ii. a recombinant guide RNA, wherein the recombinant guide RNA hybridizes with the nucleic acid and binds to the polypeptide; and b) editing the cell by editing the nucleic acid to produce a modified cell comprising a modified nucleic acid; and c) producing a protein from the cell, or a cell derived therefrom, that is encoded, transcriptionally affected, or translationally affected by the modified nucleic acid, at large scale.”  Claim 150 does not require the sequence of instant SEQ ID NO: 120.  However, claim 151 of the ‘572 application depends from claim 151 and requires a protein at least 50% identical to SEQ ID NO: 120.  Claim 150 does not require a PAM of 5’-NTTN-3’, where T is thymine and N is any nucleotide.  However, claim 160 of the ‘572 application depends from claim 150 and requires the polypeptide to target a TTN protospacer adjacent motif, where T is thymine and N is any nucleotide.  Claim 150 does not specify that the cell is a eukaryotic cell.  However, dependent claim 161 of the ‘572 application depends from claim 150 and limits the cell to a cancer cell, an animal cell, a rodent cell, a HEK293 cell, an immune cell or a T cell.  Accordingly, instant claims 166, 172, 187, 190, 194, 196, 211, 215 and 217. are not patentably distinct from the claims of the ‘572 application.
Claim 152 of the ‘572 application requires the guide RNA to comprise a nucleotide sequence having 80% or more sequence identity with SEQ ID NO: 181.  Accordingly, claims 173, 174, 218 and 219 are not patentably distinct from the claims of the ‘572 application.
Claim 153 of the ‘572 application depends from claim 150 and requires the polypeptide to comprise a nuclear localization signal (NLS) at its N terminus, C terminus or both.  Thus, instant claim 175 is not patentably distinct from the claims of the ‘572 application. 
Claim 155 of the ‘572 application requires the method to comprise contacting the cell to a DNA donor template.  Accordingly, instant claim 179 is not patentably distinct from the claims of the ‘572 application.
Claim 158 of the ‘572 application requires an additional recombinant guide RNA.  Accordingly, instant claim 180 is not patentably distinct from the claims of the ‘572 application.
Claim 156 of the ‘572 application requires the polypeptide to be combined in a composition comprising a lipid.  Accordingly, instant claims 183 and 207 are not patentably distinct from the claims of the ‘572 application.
The claims of the ‘572 application do not limit the cell type to a plant cell, a post-mitotic cell, a myoblast, a hematopoietic stem cell, or a human cell.  However, Murthy et al teach it is within the skill of the art to use a complex comprising a site-directed DNA modifying polypeptide and guide RNA in a plant cell, a neuron, a myoblast, a hematopoietic stem cell, or a human cell (e.g., paragraphs [0300] and [0302]).  One would have been motivated to expand the repertoire of cells used in the method.  Accordingly, claims 189, 191-193, 210 and 212-214 are not patentably distinct from the claims of the ‘572 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 170-175, 179-183, 187, 189-196, 207 and 210-219 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150, 159, 163, 164, 167, 172, 174-176 and 179 of copending Application No. 17/225,874 (hereinafter the ‘874 application) in view of Murthy et al (WO 2017/053312 A1).  This is a new rejection, necessitated by the amendment filed 5/12/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 167 of the ‘874 application is drawn to a method of editing a cell, the method comprising contacting the cell with the pharmaceutical composition of claim 150.  Claim 150 is drawn to a composition comprising “a) at least one expression vector encoding: i) a polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO: 120; and ii) a recombinant guide RNA comprising- 1) a constant region comprising a first nucleotide sequence that is at least 80% identical to SEQ ID NO: 181; and 2) a targeting segment comprising a second nucleotide sequence complementary to a target sequence on a target strand (TS) of a double-stranded DNA molecule, wherein the double-stranded DNA molecule comprises a 5'-NTTN- 3' protospacer adjacent motif (PAM) sequence positioned immediately 5' of the target sequence on a non-target strand (NTS) of the double stranded DNA molecule, wherein T is thymine and N is any nucleotide, and wherein a 3' end of the first nucleotide sequence of the recombinant guide RNA is linked to a 5' end of the second nucleotide sequence; and b) a pharmaceutically acceptable excipient.”  Claim 167 of the ‘874 application does not specify that the cell is a eukaryotic cell.   However, dependent claim 172 limits the cell to a human cell.  
Accordingly, instant claims 166, 172-174, 181, 187, 190, 195, 196, 210, 211 and 217-219.
Claim 174 of the ‘874 application specifies that the cell is in vivo.  Accordingly, claim 171 is not patentably distinct from the claims of the ‘874 application.
Claim 175 of the ‘874 application specifies that the cell is ex vivo.  Accordingly, claim 170 is not patentably distinct from the claims of the ‘874 application.
Claim 167 of the ‘874 application does not require the polypeptide to comprise an NLS fused to the N and/or C terminus.  However, claim 159 of the ‘874 application depends from claim 150 and requires an NLS fused to the N and/or C terminus of the polypeptide.  Accordingly, instant claim 175 is not patentably distinct from the claims of the ‘874 application.
Claim 167 of the ‘874 application does not require a DNA donor template.  However, claim 163 of the ‘874 application depends from claim 150 and requires the pharmaceutical composition to comprise a DNA donor template.  Accordingly, instant claim 179 is not patentably distinct from the claims of the ‘874 application.
Claim 167 of the ‘874 application does not require an additional guide nucleic acid.  However, claim 164 of the ‘874 application depends from claim 150 and requires an additional recombinant guide RNA.  Accordingly, instant claim 180 is not patentably distinct from the claims of the ‘874 application.
Claim 167 of the ‘874 application does not require an adenoviral associated viral vector.  However, claim 179 of the ‘874 application depends from claim 150 and specifies that the expression vector is an adenoviral-associated viral (AAV) vector.  Accordingly, instant claims 182  and 216 are not patentably distinct from the claims of the ‘874 application.
Claim 167 of the ‘874 application does not require a lipid or lipid nanoparticle.  However, claim 176 of the ‘874 application depends from claim 150 and requires the composition to comprise a molecule selected from a lipid and a lipid nanoparticle.  Accordingly, instant claims 183 and 207 are not patentably distinct from the claims of the ‘874 application.
The claims of the ‘874 application do not limit the cell type to a plant cell, a post-mitotic cell, a myoblast, a hematopoietic stem cell, or a lymphocyte.  However, Murthy et al teach it is within the skill of the art to use a complex comprising a site-directed DNA modifying polypeptide and guide RNA in a plant cell, a neuron, a myoblast, a hematopoietic stem cell, or a lymphocyte (e.g., paragraphs [0300] and [0302].  One would have been motivated to expand the repertoire of cells used in the method.  Accordingly, claims 189, 191-194 and 212-215 are not patentably distinct from the claims of the ‘874 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 170-175, 179-184, 187, 189-194, 196, 207, 208, 210-215 and 217-219 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 165, 172, 177, 179, 187, 190, 192 and 195 of copending Application No. 17/225,878 (hereinafter the ‘878 application) in view of Cheng et al (US Patent Application Publication No. 2020/0299659 A1, effective date of May 16, 2018, cited as reference 15 on the IDS filed 8/16/2021), Song (Song, M. Biotechnology Progress, Vol. 33, No. 4, pages 1035-1045, May 14, 2017, cited in a prior action), Chen et al (US Patent Application Publication No. 2016/0298134 A1, cited in a prior action), and Murthy et al (WO 2017/053312 A1).  This is a new rejection, necessitated by the amendment filed 5/12/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 165 of the ‘878 application is drawn to a eukaryotic cell comprising “a) a nuclease comprising an amino acid sequence that is at least 98% identical to the amino acid sequence set forth in SEQ ID NO:120; b) a target nucleic acid comprising a target strand and a non-target strand; and c) a recombinant guide nucleic acid comprising in a 5' to 3' orientation: i) a first region that binds to the nuclease; and ii) a second region that is complementary to a portion of the target strand of the target nucleic acid, wherein the target nucleic acid comprises a protospacer adjacent motif (PAM) of 5'-NTTN-3', wherein T is thymine and N is any nucleotide, and wherein the PAM is on the non-target strand of the target nucleic acid.”  Claim 172 of the ‘878 application specifically requires a sequence 100% identical to the sequence of SEQ ID NO: 120.  Claim 187 of the ‘878 application is drawn to a eukaryotic cell comprising “A) a target nucleic acid comprising a target strand and a non-target strand, wherein the target nucleic acid comprises a protospacer adjacent motif (PAM) of 5'-NTTN-3', wherein T is thymine and N is any nucleotide, and wherein the PAM is on the non-target strand of the target nucleic acid; and B) at least one nucleic acid molecule encoding: a) a nuclease comprising an amino acid sequence that is at least 98% identical to the amino acid sequence set forth in SEQ ID NO: 120; and b) a recombinant guide nucleic acid comprising in a 5' to 3' orientation: i) a first region that binds to the nuclease; and ii) a second region that is complementary to a portion of the target strand of the target nucleic acid.”  Claim 190 depends from claim 187 and specifically requires a sequence 100% identical to SEQ ID NO: 120.  Because the only active step in the presently claimed method is contacting a cell with the polypeptide and recombinant guide nucleic acid, or nucleic acid encoding the polypeptide and guide nucleic acid, the claimed cell of the conflicting application is not patentably distinct.  Once the components are in the cell, they will necessarily act to edit the target gene.  Accordingly claims 166, 172, 187, 196 and 217 are not patentably distinct from the claims of the’878 application.
Claim 177 of the ‘878 application depends from claim 165 and requires a nuclear localization signal (NLS) fused to the N and/or C terminus of the polypeptide.  Accordingly, claim 175 is not patentably distinct from the claims of the ‘878 application.
Claim 179 of the ‘878 application depends from claim 165 and requires the cell to comprise a DNA donor template.  Accordingly, claim 179 is not patentably distinct from the claims of the ‘878 application.
Claim 192 of the ‘878 application depends from claim 187 and specifies that the nucleic acid molecule is an expression vector.  Claim 193 of the ‘878 application depends from claim 192 and limits the expression vector to an adeno-associated viral vector.  Accordingly, instant claims 181, 182 and 195 are not patentably distinct from the claims of the ‘878 application.
Claim 195 of the ‘878 application depends from claim 187 and specifies that the nucleic acid molecule is associated with a lipid.  Accordingly, instant claims 183 and 207 are not patentably distinct from the claims of the ‘878 application.
The claims of the ‘878 application do not specify that the guide RNA comprises the sequence of SEQ ID NO: 181.  However, Cheng et al teach a CRISPR-Cas system comprising a polypeptide of SEQ ID NO: 318, which comprises a sequence identical to instant SEQ ID NO: 120 (see the alignment in Appendix V, mailed 3/1/2022), and a guide RNA transcribed from the sequence of SEQ ID NO: 327, which results in an RNA identical to instant SEQ ID NO: 181 (see the alignment in Appendix VI, mailed 3/1/2022) (e.g., claim 66; ‘489 at Example 9 and Figs. 34-37).  It would have been obvious to use the known guide RNA sequence for the protein of instant SEQ ID NO: 120.  Thus, claims 173, 174, 218 and 219 are not patentably distinct from the claims of the ‘878 application.
The claims of the ‘878 application do not specify that the cell is ex vivo or in vivo.  However, Song et al teach that the CRISPR-Cas systems can be used for multiple applications, including editing applications ex vivo and in vivo (e.g., Abstract).  It would have been obvious to have the cell in different environments to expand the repertoire of cells.  Thus, claims 170 and 171 are not patentably distinct from the claims of the ‘878 application.
The claims of the ‘878 application do not specify that an additional guide RNA is present in the cell.  However, Chen et al teach it is within the skill of the art to use more than one guide RNA (e.g., paragraph [0006]).  It would have been obvious to include more than one guide RNA sequence to target more than one gene.  Thus, claim 180 is not patentably distinct from the claims of the ‘878 application.
The claims of the ‘878 application do not limit the nucleic acid encoding the polypeptide to messenger RNA.  However, Chen et al teach it is within the skill of the art to contact a cell with mRNA encoding a Cas polypeptide (e.g., paragraphs [0006], [0013], [0014], [0064] and [0067]).  It would have been obvious to use mRNA as the nucleic acid in the composition present in the cell of the ‘878 application in order to provide a specific form of nucleic acid for the composition, where the nucleic is known to be suitable for introduction into a cell for expression of a Cas polypeptide.  Thus, instant claims 184 and 208 are not patentably distinct from the claims of the ‘878 application.
The claims of the ‘878 application do not limit the cell type to a plant cell, a post-mitotic cell, a myoblast, a hematopoietic stem cell, or a lymphocyte.  However, Murthy et al teach it is within the skill of the art to use a complex comprising a site-directed DNA modifying polypeptide and guide RNA in a plant cell, a neuron, a myoblast, a hematopoietic stem cell, a lymphocyte, or a human cell (e.g., paragraphs [0300] and [0302].  One would have been motivated to expand the repertoire of cells used in the method.  Accordingly, claims 189-194 and 210-215 are not patentably distinct from the claims of the ‘874 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 170-175, 179, 180, 187, 189-194, 196, 210-215 and 217-219 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150, 153, 157, 158, 160, 161 and 167 of copending Application No. 17/229,230 (hereinafter the ‘230 application) in view of Song (Song, M. Biotechnology Progress, Vol. 33, No. 4, pages 1035-1045, May 14, 2017, cited in a prior action), and Murthy et al (WO 2017/053312 A1).  This is a new rejection, necessitated by the amendment filed 5/12/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 167 is drawn to a method of editing a gene comprising contacting a cell comprising the gene with the composition of claim 150.  The composition of claim 150 comprises “a) a polypeptide consisting of the amino acid sequence of SEQ ID NO: 120, or a nucleic acid encoding said polypeptide; and b) a recombinant guide RNA, or a DNA molecule encoding said guide RNA, comprising: (i) a nucleotide sequence that is complementary to a target sequence of a target nucleic acid and (ii) a region that associates with the polypeptide to form a guide RNA-polypeptide complex, wherein (i) is heterologous to (ii).”  Claim 167 does not specify that the PAM is 5’-NTTN-3’, wherein T is thymine and N is any nucleotide.  However, claim 161 depends from claim 150 and specifies that the target nucleic acid comprises a protospacer adjacent motif (PAM) adjacent to said target sequence, wherein the PAM is 5’-NTTN-3’, wherein N is any nucleotide and T is thymine.  Claim 167 does not specify that the cell is a eukaryotic cell.  However, claim 176 specifies that the target sequence is a eukaryotic sequence.  Thus, claims 166, 172, 187, 196 and 217 are not patentably distinct from the claims of the ‘230 application.  
Claim 167 does not require the guide RNA to comprise the sequence of SEQ ID NO: 181.  However, claims 151 and 152 of the ‘230 application require the guide RNA to comprise a sequence at least 80% or at least 95% identical to SEQ ID NO: 181, respectively.  Accordingly, claims 173, 174, 218 and 219 are not patentably distinct from the claims of the ‘230 application.
Claim 167 does not require the polypeptide to comprise a nuclear localization signal fused to the N- and/or C-terminus.  However, claim 153 of the ‘230 application depends from claim 150 and requires an NLS at the N- and/or C-terminus of the polypeptide.  Accordingly, instant claim 175 is not patentably distinct from the claims of the ‘230 application.
Claim 167 does not require a DNA donor template.  However, claim 157  of the ‘230 application depends from claim 150 and requires a DNA donor template.  Accordingly, instant claim 179 is not patentably distinct from the claims of the ‘230 application.
Claim 167 does not require an additional recombinant guide nucleic acid.  However, claim 160 of the ‘230 application depends from claim 150 and requires an additional guide RNA.  Accordingly, claim 180 is not patentably distinct from the claims of the ‘230 application.
Claim 167 does not require a lipid.  However, claim 158 of the ‘230 application depends from claim 150 and requires a lipid.  Accordingly, claims 183 and 207 are not patentably distinct from the claims of the ‘230 application.
Claim 167 does not require the cell to be ex vivo or in vivo.  However, Song et al teach that the CRISPR-Cas systems can be used for multiple applications, including editing applications ex vivo and in vivo (e.g., Abstract).  It would have been obvious to have the cell in different environments to expand the repertoire of cells.  Thus, claims 170 and 171 are not patentably distinct from the claims of the ‘230 application.
The claims of the ‘230 application do not limit the cell type to a plant cell, a post-mitotic cell, a myoblast, a hematopoietic stem cell, or a lymphocyte.  However, Murthy et al teach it is within the skill of the art to use a complex comprising a site-directed DNA modifying polypeptide and guide RNA in a plant cell, a neuron, a myoblast, a hematopoietic stem cell, a lymphocyte, or a human cell (e.g., paragraphs [0300] and [0302].  One would have been motivated to expand the repertoire of cells used in the method.  Accordingly, claims 189-194 and 210-215 are not patentably distinct from the claims of the ‘230 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 172-175, 179, 180, 183, 187, 190, 194, 196, 207, 210, 211, 215 and 217-219 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150, 151, 153, 155, 158, 159 and 164-166 of copending Application No. 17/308,568 (hereinafter the ‘568 application) in view of Murthy et al (WO 2017/053312 A1).  This is a new rejection, necessitated by the amendment filed 5/12/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 164 of the ‘568 application is drawn to a population of cells comprising the composition of claim 150.  Claim 150 is drawn to a composition comprising “a) a polypeptide comprising a single RuvC active site capable of both cleaving DNA and binding crRNA; and b) a recombinant guide RNA.”  Claim 151 depends from claim 150 and requires the polypeptide to have at least 50% sequence identity with the amino acid sequence of SEQ ID NO: 120.  Claim 152 depends from claim 150 and requires the polypeptide to consist essentially of the amino acid sequence of SEQ ID NO: 120.  Claim 165 depends from claim 150 and recites, “wherein the polypeptide targets a TTN protospacer adjacent motif, wherein T is thymine and N is any nucleotide.”  Claim 166 limits the population of cells to cancer cells, an animal cell, a rodent cell, a HEK293 cell, an immune cell or a T-cell.  Because the only active step in the presently claimed method is contacting a cell with the polypeptide and recombinant guide nucleic acid, or nucleic acid encoding the polypeptide and guide nucleic acid, the claimed cell of the conflicting application is not patentably distinct.  Once the components are in the cell, they will necessarily act to edit the target gene.  Accordingly, claims 166, 172, 187, 190, 194, 196, 210, 211, 215 and 217 are not patentably distinct from the claims of the ‘568 application.
Claim 153 of the ‘568 application depends from claim 150 and specifies that the recombinant guide RNA comprises a nucleotide sequence that is at least 80% identical to SEQ ID NO: 181.  Accordingly, claims 173, 174, 218 and 219 are not patentably distinct from the claims of the ‘568 application.
Claim 155 of the ‘568 application is interpreted as depending from claims 154 and 150 and requires an NLS fused to the N- and/or C-terminus.  Accordingly, instant claim 175 is not patentably distinct from the claims of the ‘568 application.
Claim 158 of the ‘568 application depends from claim 150 and further requires a DNA donor template, and additional recombinant guide RNA, or a combination thereof.  Accordingly, instant claims 179 and 180 are not patentably distinct from the claims of the ‘568 application.
Claim 159 of the ‘568 application requires the composition to comprise a lipid.  Accordingly, instant claims 183 and 207 are not patentably distinct from the claims of the ‘568 application.
The claims of the '568 application do not limit the cell type to a plant cell, a post-mitotic cell, a myoblast, or a hematopoietic stem cell.  However, Murthy et al teach it is within the skill of the art to use a complex comprising a site-directed DNA modifying polypeptide and guide RNA in a plant cell, a neuron, a myoblast, a hematopoietic stem cell, a lymphocyte, or a human cell (e.g., paragraphs [0300] and [0302].  One would have been motivated to expand the repertoire of cells used in the method.  Accordingly, claims 189, 191-193 and 212-214 are not patentably distinct from the claims of the ‘568 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 170-175, 178-184, 187 and 189-219 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 24, 44, 70-73, 76, 77 and 79 of copending Application No. 17/745,630 (hereinafter the ‘630 application) in view of Chen et al (US Patent Application Publication No. 2016/0298134 A1, cited in a prior action), and Murthy et al (WO 2017/053312 A1).  This is a new rejection, necessitated by the amendment filed 5/12/2022 in the instant application, and the filing of the new ‘630 application.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 72 of the ‘630 application is drawn to a method of modifying a target nucleic acid in a eukaryotic cell in culture or in vivo, comprising contacting the target nucleic acid with: a) a Cas12J polypeptide; and b) a Cas12J guide RNA comprising a guide sequence that hybridizes to a target sequence of the target nucleic acid , wherein said contacting results in modification of the target nucleic acid by the Cas12J polypeptide.  Claim 72 of the ‘630 application does not specify the sequence of the Cas12J polypeptide.  However, claim 3 is drawn to a composition comprising the Cas12J polypeptide and guide RNA, where the Cas12J polypeptide comprises an amino acid sequence having 50% or more amino acid sequence identity to the amino acid sequence depicted in any one of FIG. 6A-6R, and wherein the Cas12J guide RNA comprises a nucleotide sequence having 80%, 90%, 95%, 98%, 99%, or 100% nucleotide sequence identity with any one of the crRNA sequences depicted in FIG. 7.  FIG. 6L shows the sequence of SEQ ID NO: 120 for Cas12J_10000286_53.  FIG. 6O shows the sequence of SEQ ID NO: 120 for Cas12J_10000506_8.  FIG. 6R shows the sequence of SEQ ID NO: 126 for Cas12J_877636_12.  FIG. 7 shows sequences identical to instant SEQ ID NO: 181.  Accordingly, instant claims 166, 172-174, 187, 196, 197, 200, 209 and 217-219 are not patentably distinct from the claims of the ‘630 application.
Claim 70 of the ‘630 application requires the cell to be in culture.  Accordingly, claims 170 and 198 are not patentably distinct from the claims of the ‘630 application.
Claim 71 of the ‘630 application requires the cell to be in vivo.  Accordingly, claims 171 and 199 are not patentably distinct from the claims of the ‘630 application. 
Claim 5 of the ‘630 requires a lipid.  Thus, claims 183 and 207 are not patentably distinct from the claims of the ‘630 application.
Claim 79 of the ‘630 application requires a nuclear localization signal.  Accordingly, instant claims 175 and 201 are not patentably distinct from the claims of the ‘630 application.
Claim 24 of the ‘630 application requires the Cas12J polypeptide to further comprise a heterologous polypeptide with deamination activity.  Accordingly, instant claims 178 and 202 are not patentably distinct from the claims of the ‘630 application.
Claim 73 limits the cell to a plant cell, a mammalian cell, or a human cell.  Accordingly, instant claims 189, 190, 210 and 211 are not patentably distinct from the claims of the ‘630 application.
Claim 76 requires the contacting to comprise introducing the Cas12J polypeptide or nucleic acid encoding the polypeptide, and the Cas12J guide RNA or nucleic acid encoding the guide RNA.  Claim 47 of the ‘630 application is drawn to a nucleic acid molecule encoding the guide RNA and the Cas12J polypeptide.  Claim 44 is drawn to an adenoassociated viral vector for expression of Cas12J.  Accordingly, instant claims 181, 182, 195, 205, 206 and 216 are not patentably distinct from the claims of the ‘630 application. 
Claim 77 requires the method to further comprise introducing a donor DNA template into the cell.  Accordingly, instant claims 179 and 203 are not patentably distinct from the claims of the ‘630 application.
The claims of the ‘630 application do not specify that an additional guide RNA is present in the cell.  However, Chen et al teach it is within the skill of the art to use more than one guide RNA (e.g., paragraph [0006]).  It would have been obvious to include more than one guide RNA sequence to target more than one gene.  Thus, claims 180 and 204 are not patentably distinct from the claims of the ‘630 application.
The claims of the ‘630 application do not limit the nucleic acid encoding the polypeptide to messenger RNA.  However, Chen et al teach it is within the skill of the art to contact a cell with mRNA encoding a Cas polypeptide (e.g., paragraphs [0006], [0013], [0014], [0064] and [0067]).  It would have been obvious to use mRNA as the nucleic acid in the composition present in the cell of the ‘630 application in order to provide a specific form of nucleic acid for the composition, where the nucleic is known to be suitable for introduction into a cell for expression of a Cas polypeptide.  Thus, instant claims 184 and 208 are not patentably distinct from the claims of the ‘630 application.
The claims of the '630 application do not limit the cell type to a post-mitotic cell, a myoblast, a hematopoietic stem cell, or a lymphocyte.  However, Murthy et al teach it is within the skill of the art to use a complex comprising a site-directed DNA modifying polypeptide and guide RNA in a plant cell, a neuron, a myoblast, a hematopoietic stem cell, a lymphocyte, or a human cell (e.g., paragraphs [0300] and [0302].  One would have been motivated to expand the repertoire of cells used in the method.  Accordingly, claims 191-194 and 212-215 are not patentably distinct from the claims of the ‘568 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments – Double Patenting
The provisional rejection of claims 176, 177 and 185 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 160, 161, 164, 168, 169, 185-187, 193 and 194 of copending Application No. 17/229,272 in view of Chen et al is moot in view of Applicant’s cancellation of the claims.
The provisional rejection of claim 178 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 160, 161, 164, 168, 169, 185-187, 193 and 194 of copending Application No. 17/229,272 in view of Chen et al has been withdrawn in view of Applicant’s amendment to the claims.
The provisional rejection of claims 176, 177 and 185 on the ground of nonstatutory double patenting as being unpatentable over claims 150-153, 155, 156, 158 and 160 of copending Application No. 17/308,572 is moot in view of Applicant’s cancellation of the claims in the reply filed 5/12/2022.
	The provisional rejection of claim 178 on the ground of nonstatutory double patenting as being unpatentable over claims 150-153, 155, 156, 158 and 160 of copending Application No. 17/308,572 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/12/2022.
The provisional rejection of claims 176, 177 and 185 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 159, 163, 164, 167, 168, 174-176 and 179 of copending Application No. 17/225,874 is moot in view of Applicant’s cancellation of the claims in the reply filed 5/12/2022.
	The provisional rejection of claim 178 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 159, 163, 164, 167, 168, 174-176 and 179 of copending Application No. 17/225,874 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/12/2022.
The provisional rejection of claims 176, 177 and 185 on the ground of nonstatutory double patenting as being unpatentable over claims 165, 172, 177, 179, 187, 190, 192, 193 and 195 of copending Application No. 17/225,878  in view of Cheng et al, Song and Chen et al is moot in view of Applicant’s cancellation of the claims in the reply filed 5/12/2022.
The provisional rejection of claim 178 on the ground of nonstatutory double patenting as being unpatentable over claims 165, 172, 177, 179, 187, 190, 192, 193 and 195 of copending Application No. 17/225,878  in view of Cheng et al, Song and Chen et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/12/2022.
The provisional rejection of claims 176, 177 and 185 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 153, 157, 158, 160, 161 and 167 of copending Application No. 17/229,230 in view of Song is moot in view of Applicant’s cancellation of the claims in the reply filed 5/12/2022.
	The provisional rejection of claim 178 on the ground of nonstatutory double patenting as being unpatentable over claims 150, 153, 157, 158, 160, 161 and 167 of copending Application No. 17/229,230 in view of Song has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/12/2022.
The provisional rejection of claims 176, 177 and 185 on the ground of nonstatutory double patenting as being unpatentable over claims 164, 150-153, 155, 158, 159 and 165 of copending Application No. 17/308,568 is moot in view of Applicant’s cancellation of the claims in the reply filed 5/12/2022.
The provisional rejection of claim 178 on the ground of nonstatutory double patenting as being unpatentable over claims 164, 150-153, 155, 158, 159 and 165 of copending Application No. 17/308,568 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/12/2022.
With respect to the new provisional rejections presented above, Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
The response requests the rejection be held in abeyance.
Applicant has not overcome the rejection by amendment, substantive argument or a proper terminal disclaimer.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/            Primary Examiner, Art Unit 1699